DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 27-30) in the reply filed on 10/15/2021 is acknowledged. Claims 10-26 are canceled. Claims 1-9, 27-30 and new claims 31-47 are now pending
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is being considered by the examiner.
Claim Objections
Claim 27 is objected to because of the following informalities:  in line 4,  “..between the first UE and a base station…” should read  --…between a first UE and a base station…-- Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8, 27, 28, 30, 32, 34, 36, 37, 39, 41, 43, 45, and 46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Wang et al (US 20190174429 A1, hereinafter Wang).

Consider claims 1, 27, 36, and 45, Wang discloses a method for wireless communication at a first user equipment (UE), an apparatus for wireless communication, comprising: a processor; and memory coupled to the processor (Fig. 17), and a non-transitory computer-readable medium (paragraph 308), the method comprising:
determining a power control configuration corresponding to communication between the first UE (second terminal., Fig. 8) and a base station (network device, Fig. 8.The network device is a base station, paragraph 62), wherein the first UE is within a coverage area of the base station (Step 802.  (The second terminal determines power control information based on the receive power value of the network device, Fig. 8 and paragraph 177); and 
transmitting an indication of the power control configuration to a second UE (first terminal, Fig. 8. Step 803. The second terminal sends the power control information to a first terminal, paragraph 178), wherein the second UE uses the power control configuration to adjust one or more power control parameters (the power control information includes dedicated power control information, and the dedicated power 

Consider claims 2, 28, 37, and 46, and as applied to claims 1, 27, 36, and 45 respectively above, Wang discloses the apparatus comprising one or more antennas for receiving, from the second UE, a message based at least in part on the indication of the power control configuration (Step 804. The first terminal determines a target transmit power based on the power control information. Step 805. The first terminal sends first data to the second terminal based on the target transmit power, Fig. 8 and paragraphs 185 and 190).

Consider claims 4, 30, and 39, and as applied to claims 2, 28, and 37 respectively above, Wang discloses wherein the power control configuration comprises an indication of a target received power, an indication of a compensation factor, or a combination thereof (the dedicated power control information includes the transmit power used by the first terminal when the first terminal communicates with the second terminal, paragraph 180).

Consider claims 6, 32, and 41, and as applied to claims 1, 27, and 36 respectively above, Wang discloses receiving, from the base station, a command for transmitting the indication of the power control configuration (Step 801. A network device sends a receive power value of the network device to a second terminal, Fig. 8 

Consider claims 8, 34, 43, and as applied to claims 1, 27, and 36 respectively above, Wang discloses wherein the second UE is outside of the coverage area of the base station (a network service can be provided for a terminal outside network coverage of the base station based on the D2D technology, Fig. 1 A and paragraph 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 29, 31, 38, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ohtsuji (US 20200008127 A1)

 Consider claim 3, 29, 38, and 47, and as applied to claims 2, 28, 37, and 46 respectively above, Wang does not expressly disclose determining a path loss associated with the communication between the first UE and the base station, wherein the power control configuration comprises an indication of the path loss.
		In the same field of endeavor, Ohtsuji discloses determining a path loss associated with the communication between the first UE and the base station, wherein the power control configuration comprises an indication of the path loss (each relay UE 2 transmits selection assistance information to the remote UE 1…the selection assistance information includes uplink quality information… the uplink quality 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ohtsuji with the teachings of Wang to improve appropriateness of a relay selection.

Consider claim 5, 31, and 40, and as applied to claims 1, 27, and 36 respectively above, Wang does not expressly disclose receiving, from the second UE, a request for the indication of the power control configuration; and transmitting, to the second UE, the indication of the power control configuration based at least in part on the request.
In the same field of endeavor, Ohtsuji discloses receiving, from the second UE, a request for the indication of the power control configuration; and transmitting, to the second UE, the indication of the power control configuration based at least in part on the request (In Step 601, the remote UE 1 transmits a radio signal including a request for transmission of the selection assistance information. In Step 602, upon receiving the transmission request, each relay UE 2 transmits a radio signal including the selection assistance information to the remote UE 1, Fig. 6 and paragraph 68; the selection assistance information further indicates a path loss between each relay UE 2 and the base station 3, paragraph 107; the remote UE 1 may use the path loss between each relay UE 2 and the base station 3 to estimate the sidelink transmission power of each relay UE 2, paragraph 108).
.


Claims 7, 33, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cao (US 20170135048 A1).

Consider claims 7, 33, and 42, and as applied to claims 1, 27, and 36 respectively above, Wang does not expressly disclose transmitting the power control configuration to a third UE.
		In the same field of endeavor, Cao transmitting the power control configuration to a third UE (upon reception of a power control parameter transmitted from a base station, transmitting the power control parameter to other terminals which are outside coverage of the base station and are provided with a synchronous signal by the terminal, whereby the other terminals can conduct power control using the power control parameter, paragraph 83).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cao with the teachings of Wang to conduct power control on an UE out of coverage of a base station that causes interference to the base station, so as to reduce interference on signals received by the base station.
 
Claims 9, 35, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li et al (US 20160227518 A1, hereinafter Li).

Consider claim 9, 35, and 44, and as applied to claims 8, 34, and 43 respectively above, Wang does not expressly disclose determining a group of UEs comprising the second UE; transmitting, to the base station, a message from the first UE determining the group of UEs and indicating that the second UE is outside of the coverage area of the base station.
In the same field of endeavor, Li discloses determining a group of UEs comprising the second UE (The network node 301 determines that it should control the out of coverage wireless device 305, Fig. 6 and paragraph 59; the relay wireless device 303 becomes configured to relay D2D control information, paragraph 61);
transmitting, to the base station, a message from the first UE determining the group of UEs and indicating that the second UE is outside of the coverage area of the base station (the relay wireless device 303 sends a request to the network node 301 to act as a relay. In some embodiments, the request may be triggered by a discovery of a transmission/broadcast from an out of coverage wireless device 305, Fig. 6 and paragraph 72).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li with the teaching of Wang, to achieve synchronization of out of coverage wireless devices with the cellular system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642